Citation Nr: 9909938	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-03 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.

3.  Entitlement to an increased rating for simple phobia, 
fear of injections, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1996 to June 1997.  In October 1997, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, denied her claims for service connection for 
simple phobia (fear of injections) and headaches.  The RO 
granted service connection for allergic rhinitis and assigned 
a noncompensable rating.  The veteran timely appealed to the 
Board of Veterans' Appeals (Board), requesting service 
connection for the phobia and headaches and a compensable 
rating for the allergic rhinitis.

During the pendency of her appeal, the RO granted service 
connection for the simple phobia (fear of injections) and 
assigned a 10 percent rating.  The RO continued to deny 
service connection for the headaches and a compensable rating 
for the allergic rhinitis.  The veteran testified at a 
hearing at the RO in March 1998 in support of her claim for 
headaches.  She also was scheduled to testify at another 
hearing at the RO in March 1999, before a Member of the 
Board, but she failed to report.


FINDING OF FACT

In a written statement the veteran submitted to the Board in 
March 1999, which was prior to the Board considering the 
merits of her appeal, she withdrew her claims for service 
connection for headaches, for a compensable rating for 
allergic rhinitis, and for a rating higher than 10 percent 
for simple phobia (fear of injections); consequently, there 
is no justiciable case or controversy before the Board 
concerning these issues.


CONCLUSION OF LAW

The veteran's claims for service connection for headaches, 
for a compensable rating for allergic rhinitis, and for a 
rating higher than 10 percent for simple phobia 
(fear of injections) are dismissed as no justiciable case or 
controversy concerning these issues is before the Board at 
this time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 
1991); 38 C.F.R. §§ 19.4, 20.101, 20.204 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary for a decision by the 
Secretary of VA under a law that affects the provision of 
benefits by the Secretary to veterans or their dependents or 
survivors are subject to review on appeal to the Secretary.  
Decisions in such appeals are made by the Board.  In its 
decisions, the Board is bound by applicable statutes, 
regulations, and precedent opinions of the Office of General 
Counsel for VA.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.204(b).  Withdrawal may be by the appellant or 
by his or her authorized representative, except that a 
representative may not withdraw either a Notice of 
Disagreement or Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204(c).


As applied to the facts of this case, records show that, in 
March 1999, the veteran submitted a written statement to the 
Board wherein she indicated that she no longer wanted to 
contest any of the issues alluded to above and, therefore, 
was withdrawing her appeal.

Based upon the foregoing, the Board finds that the veteran 
has elected to withdraw her appeal concerning the claims at 
issue, pursuant to 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. 
§ 20.204(b), and has made a specific request in writing for 
this to occur.  Accordingly, there is no justiciable case or 
controversy currently before the Board concerning these 
issues, as contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 
and 38 C.F.R. § 19.4.  In the absence of any question 
currently presented on appeal concerning these claims, they 
must be dismissed.


ORDER

The appeal for service connection for headaches, for a 
compensable rating for allergic rhinitis, and for a rating 
higher than 10 percent for simple phobia (fear of injections) 
is dismissed.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

